DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 4-6, filed 05/17/22, with respect to the rejection(s) of claim(s) 1-8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka US 2010/0309514.
Regarding claim 1, Applicant states that the reference of Miyagi fails to teach configured to receive a print job including a sheet setting command for making a sheet setting for a sheet feed unit and a print command (Applicants Remarks page 5).  Examiner disagrees with Applicant.  Miyagi teachs CPU 121 receives a print job from the terminal apparatus 110 via a communication unit 124 (reception unit) and then executes the print job. Specifically, the CPU 121 analyzes the print job according to an analysis program stored in the ROM 122, thus acquiring setting information (instruction for telling printer how to set up printer for printing) which is required to execute the print job.  CPU 121 determines a medium on which printing is to be performed according to the acquired setting information, and thus causes a paper feeding unit 126 to feed the medium (paragraph 0019).  Furthermore, 611 of fig. 6 teaches using instruction for printing to instruct a printer for printing.  
Tanaka teaches a print instruction command (printing instruction command, paragraph 28, 29, 34) and sheet setting unit configured to make the sheet setting for the sheet feed unit based on the sheet setting command included in the print job. (setting which print sheet from which feeding unit is to be transferred by the transfer mechanism (fig 3 and paragraph 0043, also see paragraph 0034)
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Miyagi’s print setting instruction and print instruction with a sheet setting command and print command.
Using command instead of instruction is a mere arrangement of old elements with each performing the same function it had been known to perform, the combination yielding no more than one would expect from such an arrangement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al US 2019/0303078 in view of Tanaka US 2010/0309514.
Regarding claim 1, Miyagi et al teaches an image forming apparatus (printing apparatus 120, paragraph 0019) comprising: 
a reception unit configured to receive a print job including a sheet setting instruction for making a sheet setting for a sheet feed unit (the operation unit 128 used to previously register information about paper (for example, paper size and paper type) with the paper feeding unit 126 (paragraph 0021), print setting to be included in a print job, paragraph 0017, determine a medium on which printing is to be performed according to acquired setting information, paragraph 19, print setting include paper size, paper type, printing side, paragraph 48,  CPU 121 receives a print job from the terminal apparatus 110 via a communication unit 124 (reception unit) and then executes the print job. Specifically, the CPU 121 analyzes the print job acquiring setting information which is required to execute the print job.  CPU 121 determines a medium on which printing is to be performed according to the acquired setting information (sheet setting command), and thus causes a paper feeding unit 126 to feed the medium (paragraph 0019)); print instruction (611, fig. 6) and 
a setting unit configured to make the sheet setting included in the print job (CPU 121 receives a print job from the terminal apparatus 110 via a communication unit 124 (reception unit) and then executes the print job. Specifically, the CPU 121 analyzes the print job acquiring setting information which is required to execute the print job.  CPU 121 determines a medium on which printing is to be performed according to the acquired setting information, and thus causes a paper feeding unit 126 to feed the medium (paragraph 0019));
an execution unit configured to execute printing based on the print instruction included in the print job (printing unit 125 (paragraph 0019), 604 fig. 6).
Miyagi fails to clearly teach a sheet setting command, print command and sheet setting unit configured to make the sheet setting for the sheet feed unit based on the sheet setting command included in the print job.
Tanaka teaches a print instruction command (printing instruction command, paragraph 28, 29, 34) and sheet setting unit configured to make the sheet setting for the sheet feed unit based on the sheet setting command included in the print job. (setting which print sheet from which feeding unit is to be transferred by the transfer mechanism (fig 3 and paragraph 0043, also see paragraph 0034)
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Miyagi’s print setting instruction and print instruction with a sheet setting command and print command and sheet setting unit configured to make the sheet setting for the sheet feed unit based on the sheet setting command included in the print job.
The reason of doing so is so that the proper sheet is assigned to the proper sheet feeding unit to ensure proper processing of the sheet and to prevent processing errors (paper used not match user selected paper). Furthermore, using command instead of instruction is a mere arrangement of old elements with each performing the same function it had been known to perform, the combination yielding no more than one would expect from such an arrangement.
Regarding claim 3, Miyagi et al teaches wherein the setting unit sets a sheet type for the sheet feed unit (operation unit 128 and the display unit 130 to previously register information about paper (for example, paper size and paper type) with the paper feeding unit 126 (paragraph 0021)).
Regading claim 4, Miyagi et al teaches wherein the setting unit makes the sheet setting for the sheet feed unit based on the sheet setting command included in the print job before the execution unit executes the printing based on the print command included in the print job (CPU 121 receives a print job from the terminal apparatus 110 via a communication unit 124 (reception unit) and then executes the print job. Specifically, the CPU 121 analyzes the print job acquiring setting information which is required to execute the print job.  CPU 121 determines a medium on which printing is to be performed according to the acquired setting information, and thus causes a paper feeding unit 126 to feed the medium (paragraph 0019).   paragraph 49, then an image subjected to the printing processing is printed on a print sheet).
Regarding claim 5, Miyagi et al teaches a method for controlling an image forming apparatus (printing apparatus 120, paragraph 0019), comprising: 
receiving a print job including a sheet setting instruction for making a sheet setting for a sheet feed unit (the operation unit 128 used to previously register information about paper (for example, paper size and paper type) with the paper feeding unit 126 (paragraph 0021), print setting to be included in a print job, paragraph 0017, determine a medium on which printing is to be performed according to acquired setting information, paragraph 19, print setting include paper size, paper type, printing side, paragraph 48,  CPU 121 receives a print job from the terminal apparatus 110 via a communication unit 124 (reception unit) and then executes the print job. Specifically, the CPU 121 analyzes the print job acquiring setting information which is required to execute the print job.  CPU 121 determines a medium on which printing is to be performed according to the acquired setting information (sheet setting command), and thus causes a paper feeding unit 126 to feed the medium (paragraph 0019)); print instruction (611, fig. 6) and 
making the sheet setting based on the sheet setting instruction included in the print job CPU 121 receives a print job from the terminal apparatus 110 via a communication unit 124 (reception unit) and then executes the print job. Specifically, the CPU 121 analyzes the print job acquiring setting information which is required to execute the print job.  CPU 121 determines a medium on which printing is to be performed according to the acquired setting information, and thus causes a paper feeding unit 126 to feed the medium (paragraph 0019));
executing printing based on the print instruction included in the print job (printing unit 125 (paragraph 0019), 604 fig. 6).
Miyagi fails to clearly teach a sheet setting command, print command and sheet setting unit configured to make the sheet setting for the sheet feed unit based on the sheet setting command included in the print job.
Tanaka teaches a print instruction command (printing instruction command, paragraph 28, 29, 34) and sheet setting unit configured to make the sheet setting for the sheet feed unit based on the sheet setting command included in the print job. (setting which print sheet from which feeding unit is to be transferred by the transfer mechanism (fig 3 and paragraph 0043, also see paragraph 0034)
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Miyagi’s print setting instruction and print instruction with a sheet setting command and print command and sheet setting unit configured to make the sheet setting for the sheet feed unit based on the sheet setting command included in the print job.
The reason of doing so is so that the proper sheet is assigned to the proper sheet feeding unit to ensure proper processing of the sheet and to prevent processing errors (paper used not match user selected paper). Furthermore, using command instead of instruction is a mere arrangement of old elements with each performing the same function it had been known to perform, the combination yielding no more than one would expect from such an arrangement.

Regarding claim 7, Miyagi et al teaches wherein making includes setting a sheet type for the sheet feed unit (operation unit 128 and the display unit 130 to previously register information about paper (for example, paper size and paper type) with the paper feeding unit 126 (paragraph 0021)).
Regarding claim 8, Miyagi et al teaches wherein making includes setting the sheet setting for the sheet feed unit based on the sheet setting command included in the print job before printing is executed based on the print command included in the print job (CPU 121 receives a print job from the terminal apparatus 110 via a communication unit 124 (reception unit) and then executes the print job. Specifically, the CPU 121 analyzes the print job acquiring setting information which is required to execute the print job.  CPU 121 determines a medium on which printing is to be performed according to the acquired setting information, and thus causes a paper feeding unit 126 to feed the medium (paragraph 0019).   paragraph 49, then an image subjected to the printing processing is printed on a print sheet).

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al US 2019/0303078 in view of Tanaka US 2010/0309514 further in view of Tokura US 2012/0099148.
Regarding claim 9, Miyagi et al in view of Tanaka teaches all of the limitations of claim 1.
Miyagi teaches of a print job includes the sheet setting command (the CPU 121 analyzes the print job acquiring setting information which is required to execute the print job.  CPU 121 determines a medium (on which printing is to be performed according to the acquired setting information, and thus causes a paper feeding unit 126 to feed the medium (paragraph 0019), also see rejection of claim 1)
Tanaka teaches sheet setting for sheet feed unit (setting which print sheet from which feeding unit is to be transferred by the transfer mechanism (fig 3 and paragraph 0043)
Miyagi et al in view of Tanaka fails to teach wherein the print job includes a registration command for registering a specified sheet type in a sheet database, 
Tokura teaches wherein the print job includes a registration command for registering a specified sheet type in a sheet database (CPU 401 determines whether the type of paper generated based on the print job analyzed in step S102 is a new paper type (or whether the type of paper generated based on the print job analyzed in step S102 has been registered in the paper information database 1501 (paragraph 0167).  CPU 401 transmits the paper type information to which the printer dependency information has been copied in step S106 to the MFP 100 and instructs the MFP 100 to register the transmitted information in the paper information database 1502 (paragraph 0171),
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Miyagi and the sheet setting for sheet feed unit of Tanaka with the print job includes a registration command for registering a specified sheet type in a sheet database.  
The reason of doing so would is so that the proper sheet is assigned to the proper sheet feeding unit to ensure proper processing of the sheet and to prevent lost of paper information;  using a database can also reduce the memory requirement of the system and database is a proven reliable device for storing data.
Regarding claim 10, Miyagi et al in view of Tanaka teaches all of the limitations of claim 5.
Miyagi teaches of a print job includes the sheet setting command (the CPU 121 analyzes the print job acquiring setting information which is required to execute the print job.  CPU 121 determines a medium on which printing is to be performed according to the acquired setting information, and thus causes a paper feeding unit 126 to feed the medium (paragraph 0019), also see rejection of claim 5)
Tanaka teaches make setting for sheet feed unit (setting which print sheet from which feeding unit is to be transferred by the transfer mechanism (fig 3 and paragraph 0043)
Miyagi et al in view of Tanaka fails to teach wherein the print job includes a registration command for registering a specified sheet type in a sheet database, 
Tokura teaches wherein the print job includes a registration command for registering a specified sheet type in a sheet database (CPU 401 determines whether the type of paper generated based on the print job analyzed in step S102 is a new paper type (or whether the type of paper generated based on the print job analyzed in step S102 has been registered in the paper information database 1501 (paragraph 0167).  CPU 401 transmits the paper type information to which the printer dependency information has been copied in step S106 to the MFP 100 and instructs the MFP 100 to register the transmitted information in the paper information database 1502 (paragraph 0171),
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Miyagi and the sheet setting for sheet feed unit of Tanaka with the print job includes a registration command for registering a specified sheet type in a sheet database.  
The reason of doing so would is so that the proper sheet is assigned to the proper sheet feeding unit to ensure proper processing of the sheet and to prevent lost of paper information;  using a database can also reduce the memory requirement of the system and database is a proven reliable device for storing data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
July 12, 2022
/MICHAEL BURLESON/

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675